Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20      PageID.4774    Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 RICKEY WHITE,

              Petitioner,                           Case No. 18-cv-13691
                                                    Hon. Matthew F. Leitman
 v.

 RANDEE REWERTS,

           Respondent.
 ________________________________________________________________/

      ORDER DENYING PETITIONER’S MOTION FOR BOND PENDING
          CONCLUSION OF HABEAS PROCEEDINGS (ECF No. 8)

        Petitioner Rickey White is a state prisoner in the custody of the Michigan

 Department of Corrections (the “MDOC”). White is currently incarcerated at the

 Carson City Correctional Facility (“Carson City” or “DRF”). White has served

 approximately 8 years of his sentence of 23 to 40 years imprisonment for his

 convictions of conducting a criminal enterprise and obtaining money by false

 pretenses with intent do defraud. (See Mot. for Bond, ECF No. 8, PageID.4485.)

        On November 26, 2018, White filed a petition for habeas corpus. (See Habeas

 Pet., ECF No. 1.) On May 27, 2020, White filed a Motion for Bond Pending

 Conclusion of Habeas Proceedings. (See Mot. for Bond, ECF No. 8.) White argues

 that his habeas petition rasies a substantial claim of law and that the COVID-19

 pandemic is an exceptional circumstance justifying his release. The Court, however,



                                         1
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4775    Page 2 of 11




 concludes that White has not shown that exceptional circumstances warrant his

 release. Accordingly, White’s Motion for Bond (ECF No. 8) is DENIED.

                                          I

       On July 26, 2012, White pleaded guilty in the 6th Judicial Circuit Court for

 the County of Oakland to one count of conducting a criminal enterprise and two

 counts of obtaining money by false pretenses. (See Plea Hr’g Tr. at 14:18–15:5, ECF

 No. 5-2, PageID.963–964.) On October 3, 2012, White was sentenced to concurrent

 terms of 23 years, 4 months to 40 years imprisonment for the criminal enterprise

 offense and 3 months to 30 years imprisonment for each of his false pretenses

 offenses. (See Habeas Pet., ECF No. 1, PageID.1; Sentencing Hr’g Tr. at 25:13–25,

 ECF No. 5-4, PageID.1012.) White was also ordered to pay $283,245 in restitution

 to his victims. (See Sentencing Hr’g Tr. at 26:1–3, ECF No. 5-4, PageID.1013.)

 White has served approximately 8 years of his prison term. (See Mot. for Bond, ECF

 No. 8, PageID.4485.)

       White filed a habeas petition in this Court on November 26, 2018. (See Habeas

 Pet., ECF No. 1.) White claims that he was denied the effective assistance of counsel

 at both the trial stage and on direct appeal from his conviction. (See id., PageID.7–

 8.)

       On May 27, 2020, with White’s habeas petition still pending, White filed a

 Motion for Bond Pending Conclusion of Habeas Proceedings (ECF No. 8). White



                                          2
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4776     Page 3 of 11




 argues that his habeas petition presents a substantial claim of ineffective assistance

 of counsel. (See Mot. for Bond, ECF No. 8, PageID.4485–4486.) White also asserts

 that he is “at particular risk of serious illness from COVID-19” because he is a

 prisoner who suffers from “diabetes, hypertension/high blood pressure, [and]

 obesity,” and White argues that his increased susceptibility to COVID-19 is an

 exceptional circumstance warranting his release on bond. (Id., PageID.4481–4485.)

       Warden Rewerts responded to White’s motion on June 5, 2020. (See Gov’t

 Resp. to Mot. for Bond, ECF No. 9.) The Court held a hearing on White’s motion

 on June 29, 2020.

                                           II

       The Court applies the following legal standard to a petitioner’s motion for

 bond while his habeas petition is under review:

              This Court has “inherent authority” to grant bond to a
              habeas petitioner while his petition is under review. Nash
              v. Eberlin, 437 F.3d 519, 526, n. 10 (6th Cir. 2006). But
              that authority is narrow. “Since a habeas petitioner is
              appealing a presumptively valid state court conviction,
              both principles of comity and common sense dictate that it
              will indeed be the very unusual case where a habeas
              petitioner is admitted to bail prior to a decision on the
              merits in the habeas case.” Lee v. Jabe, 989 F.2d 869, 871
              (6th Cir. 1993). “In order to receive bail pending a
              decision on the merits, prisoners must be able to show not
              only a substantial claim of law based on the facts
              surrounding the petition but also the existence of ‘some
              circumstance making [the motion for bail] exceptional and
              deserving of special treatment in the interests of
              justice.” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)

                                           3
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4777      Page 4 of 11




              (quoting Aronson v. May, 85 S.Ct. 3, 5, 13, 13 L.Ed.2d 6
              (1964) (Douglas, J., in chambers)). Simply put, “[m]erely
              to find that there is a substantial question is far from
              enough.” Lee, 989 F.2d at 871 (quoting Glynn v.
              Donnelly, 470 F.2d 95, 98 (1st Cir. 1972)).

              Neither the United States Supreme Court nor the United
              States Court of Appeals for the Sixth Circuit has provided
              definitive guidance for determining whether a petitioner’s
              “circumstances” are so “exceptional” as to justify release
              pending review of his habeas claims. Unpublished
              decisions from this Court suggest that “exceptional
              circumstances” warranting release during review “have
              been limited to situations where (1) the prisoner was
              gravely ill, (2) the prisoner committed a minor crime and
              is serving a short sentence, or (3) possibly where there was
              an extraordinary delay in processing the habeas
              petition.” Scheidler v. Berghuis, 07–cv–01346, 2008 WL
              161899 (E.D.Mich. 2008) (citations omitted); see also
              Milstead v. Sherry, 07–cv–15332, 2009 WL 728540
              (E.D.Mich. 2009) (citation omitted). This much is clear:
              federal courts very rarely find “exceptional
              circumstances” and very rarely release petitioners before
              ruling on the merits of their claims. Indeed, there seem to
              be but a handful of decisions in which federal courts have
              released petitioners pending review of their claims.

 Blocksom v. Klee, No. 11-cv-14859, 2015 WL 300261, at *4 (E.D. Mich. Jan. 22,

 2015); see also Pouncy v. Palmer, No. 13-cv-14695, 2020 WL 2513094, at *1–2

 (E.D. Mich. May 15, 2020). In short, White is entitled to release on bond only if he

 shows that (1) his petition raises a substantial legal claim and (2) exceptional

 circumstances justify his release.




                                           4
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4778     Page 5 of 11




                                          III

       White contends that the combination of the COVID-19 pandemic, his health

 issues, and his status as a prisoner constitutes exceptional circumstances warranting

 his release on bond. According to White, he “is at particular risk of serious illness

 from COVID-19 because he suffers from diabetes, hypertension/high blood

 pressure, [and] obesity.” (Mot. for Bond, ECF No. 8, PageID.4481.) And White

 contends that COVID-19 “has invaded Carson City West and Mr. White will suffer

 serious consequences, even deadly, if he becomes ill.” (Addendum to Pet.’s Mot. for

 Bond, ECF No. 19, PageID.4724.)

       White’s contentions about COVID-19 having entered Carson City West and

 posing an immediate threat to his health and safety rest upon an affidavit, dated July

 19, 2020, that he has submitted. (See White Aff., ECF No. 19.) White is currently

 incarcerated in the 900 Building at Carson City. (See Rewerts Second Aff. ¶ 15, ECF

 No. 21-1, PageID.4772.) White’s building is nearby the 300 and 400 Buildings. (See

 id. ¶ 16.) White’s affidavit details why he believes there is a risk that COVID-19

 will spread beyond the “COVID-19 Units” that prison officials set up in the 300 and

 400 Buildings to house prisoners who tested positive for the virus or who might have

 the virus:

              It is my understanding that the [MDOC’s COVID-19]
              protocols . . . were not followed with the COVID-19 unit
              [in 400 Building] that was placed here at Carson City or in



                                           5
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20       PageID.4779     Page 6 of 11




             the gym house [in 300 Building] where sick prisoners were
             quarantined.

             For example . . . . [i]t is my understanding that prisoners
             would take food carts from the food service area in the
             main prision directly to the COVID-19 unit without going
             to sallyport. Such conduct is contrary to [the MDOC’s]
             procedures . . . .

             The carts were returned from the COVID-19 Unit to the
             main prison food services area with dirty trays and trash
             after the sick prisoners had finished their meals. These
             dirty trays were mingled in with the dirty trays from
             regular prisoners for washing, what I call a half washing
             since there is not a thorough cleaning of trays. . . .

             [T]he Warden states that there are no staff member[s] or
             prisioners who have tested positive. Asymptomatic staff
             members and other visitors to the complex are not tested
             when they enter the complex according to guards I have
             spoken to. In addition, prisoners have only been tested
             once a couple of months ago prior to the closing of the
             COVID-19 Unit and my cellmate has not been tested at all
             because he has refused the test; other prisoners have also
             refused the test.

             [Under the MDOC’s COVID-19 protocols,] “custody and
             nursing staff” who work in the COVID-19 unit will have
             no contact with other prisoners at Carson City. The
             foregoing protocol fails to mention that staff working in
             the COVID-19 unit are reassigned and rotated to the main
             prison unit so that they have contact with prisoners in the
             main unit after reassignment. I have seen staff who work
             in the COVID-19 unit in my unit on a different week of
             the month. . . . The gym was also used to quarantine
             prisoners with symptoms. Guards and staff went in and
             out of this building without PPE except face masks.

             The insulin window where I go twice a day is about 50 feet
             from the COVID-19 Unit. The phone bank where

                                         6
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20         PageID.4780      Page 7 of 11




              prisoners make calls is attached to a wall where the gym is
              housed.

 (White Aff. ¶¶ 3–8, ECF No. 19, PageID.4726–4728.)

         But the Warden at Carson City West, Randee Rewerts, has submitted two

 competing affidavits demonstrating that, in certain key respects, White is either

 operating under mistaken assumptions or simply wrong.1 (See Rewerts First Aff.,

 ECF No. 13; Rewerts Second Aff., ECF No. 21-1.) In particular, in Rewerts’ Second

 Affidavit – dated August 11, 2020 – Rewerts responded to White’s affidavit by

 clarifying that:

              The 400 Building was a COVID-19 Positive Unit from
              4/2/2020 – 06/28/2020. The 400 Building was reopened
              as a COVID-19 Positive Unit on 7/31/20. [T]he 400
              Building sits outside the secure perimeter at Carson City
              Correctional Facility.

              The newly reopened COVID-19 Positive Unit (400
              Building) currently houses 99 prisoners who have tested
              positive for COVID-19, which includes the one (1)
              prisoner that tested positive at DRF, the rest of the
              prisoners were transferred to our COVID Positive Unit
              from other facilities throughout the state. There are six (6)

 1
   Rewerts’ Second Affidavit also updated the Court that, as of August 11, 2020, one
 prisoner in the main buildings at Carson City (i.e., not housed in the 300 or 400
 Buildings) tested positive for COVID-19. (See Rewerts Second Aff. ¶ 13, ECF No.
 21-1, PageID.4770–4771.) The prisoner was placed in isolation and then in 400
 Building to quarantine. Six prisoners who came into contact with the prisoner who
 tested positive were placed in 300 Building to quarantine, and they all have since
 tested negative for COVID-19. (See id.) Additionally, one Carson City staff member
 has recently tested positive for COVID-19. (See id. ¶ 14, PageID.4771–4772.)
 Accoridng to Rewerts, the staff member had not been at Carson City for over two
 weeks before she came into contact with COVID-19. (See id.)

                                           7
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4781      Page 8 of 11




             prisoners currently housed in DRF-West 300 Building,
             gymnasium who were housed in the same bay as one
             prisoner that received a positive COVID-19 test result as
             part of his pre-parole process. Each of these prisoners
             have been tested twice (07/30/2020 and 08/06/2020) since
             being isolated in 300 Building and all have received
             negative test results. The six prisoners will be tested again
             on 08/13/2020, if they continue to remain negative they
             will be returned to general population, per protocol. The
             prisoners have been asymptomatic.

             . . . [S]ignficant measures are being taken to prevent the
             transmission of COVID-19 from prisoners housed in the
             400 Building and the remainder of the prison population
             at Carson City Correctional Facility. . . . Prisoner porters
             and staff working in 400 Building do not interact with staff
             working, or prisoners housed, in any other areas of Carson
             City Correctional Facility.

             . . . [S]taff that work in the 400 Building work only in that
             unit and do not enter any of the other buildings at DRF
             while the 400 Building is operational. Custody staff
             working 400 Building are not being rotated throughout
             assignments inside the facility. They are not reassigned or
             rotated to other areas of the facility while assigned to 400
             Building. Additionally, nursing staff that worked in 400
             Building were COVID tested prior to returning to work
             within the main part of the facility, even though it was not
             required.

             There are two prisoner porters that volunteered for the 400
             Building, including for food delivery to the building, and
             they are housed in that building for the entire time that it
             is in operation. These two prisoners are not in contact with
             any of the prisoners from the main facility while they work
             in 400 Building. They use all PPE’s and follow protocols.
             None of the staff nor the two prisoner porters have tested
             positive for COVID-19. . . .




                                          8
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20        PageID.4782      Page 9 of 11




              With respect to food service specifically, meals are served
              in Styrofoam containers that are disposed of after use in
              400 Building. No items going out to 400 Building in the
              food cart are returned in the food cart. . . .

              Meals served to the prisoners in 300 Building are
              transported in plastic bags and served in disposable
              containers. Nothing from Food Service going to 300
              Building is returned to Food Service. . . .

              [White] presently resides in the level II 900
              building. . . . To the best of my knowledge, Mr. White has
              not tested positive for COVID-19, nor has he or any other
              prisoners or officers working in his 800 or 900 unit come
              into contact with any COVID-19 positive prisoners.

              Mr. White’s current building is approximately 250 feet
              from the 300 Building. Mr. White’s current building is
              approximately 1,400 feet, using sidewalks, 872 feet
              diagonally, from the 400 Building.

              Additionally, the “insulin lines” are not 50 feet away from
              the COVID Positive Unit. Using the sidewalks, the
              location for receiving insulin is 1,150 feet, or diagonally
              355 feet, from 400 Building. The distance from the
              “insulin line” to the 300 Building is 400 feet. Although,
              as previously mentioned, the 300 Building does not house
              any COVID-positive prisoners.

              Prisoner porters working in 300 Building do not come into
              close contact with the six prisoners on isolation status in
              300 Building, nor do the prisoner porters “take care of” the
              prisoners in isolation status in the gymnasium of 300
              Building.

 (Rewerts Second Aff. ¶¶ 5–18, ECF No. 21-1, PageID.4766–4773; emphasis in

 original.)




                                           9
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20       PageID.4783    Page 10 of 11




       After reviewing the competing affidavits, the Court is not persuaded that there

 are sufficiently compelling circumstances to warrant White’s release at this time.

 While the Court appreciates and shares White’s concern for his safety, the Court is

 not yet perusaded that COVID-19 currently poses a sufficiently high risk to White

 as to constitute “exceptional circumstances” as that term is used in the habeas bond

 context.2

                                          IV

       For all the reasons explained above, White’s Motion for Bond Pending

 Conclusion of Habeas Proceedings (ECF No. 8) is DENIED.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE


 Dated: August 24, 2020




 2
   The Court is willing to reconsider its conclusion that extraordinary circumstances
 do not exist if, while White’s habeas petition is pending, White later demonstrates
 to the Court that he has experienced a substantial change in his health conditions
 and/or that the Carson City Correctional Facility has experienced an outbreak of
 COVID-19. If White later persuades the Court that exceptional circumstances exist,
 the Court will then proceed to decide whether the legal issues he has raised are
 sufficiently substantial to warrant bond. The Court is currently conducting a careful
 review of the claims in the petition.

                                          10
Case 4:18-cv-13691-MFL-SDD ECF No. 22 filed 08/24/20    PageID.4784    Page 11 of 11




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 24, 2020, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                        11
